Citation Nr: 0816135	
Decision Date: 05/16/08    Archive Date: 05/23/08	

DOCKET NO.  03-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for cancer of the skin 
of the penile shaft, claimed as secondary to inservice 
venereal disease. 

3.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as the residual of exposure to Agent 
Orange. 

4.  Entitlement to service connection for a right elbow 
disability, claimed as secondary to service-connected right 
shoulder impingement and right total knee replacement. 

5.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of right total knee replacement. 

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969, with service in the Republic of Korea from 
February 1968 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2002, November 2005, and August 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

For reasons which will become apparent, the appeal as to the 
issues of service connection for diabetes mellitus and a 
right elbow disability, as well as a total disability rating 
based upon individual unemployability, is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  Hepatitis C is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.

2.  Cancer of the skin of the penile shaft is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's period of active military service, including 
inservice venereal disease.

3.  Residuals of the veteran's service-connected right total 
knee replacement are presently characterized by a range of 
motion from 0 to 90 or 100 degrees, accompanied by moderate 
pain, and some weakness and fatigue, but no evidence of 
instability, loose motion, ankylosis, or severe pain.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Cancer of the skin of the penile shaft was not incurred 
in or aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for the residuals of right total knee replacement have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
and Part 4, Codes 5055, 5256, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-309 (2000). 

The veteran in this case seeks service connection for 
hepatitis C, as well as for cancer of the skin of the penile 
shaft.  In pertinent part, it is contended that the veteran's 
hepatitis C is the result of immunizations and/or blood 
transfusions during his period of active military service.  
It is further contended that the veteran's current cancer of 
the skin of the penile shaft is the result of numerous 
episodes of "sexually transmitted disease" during his period 
of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 2563 
(1999).  

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, and a malignant tumor (i.e., cancer) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of hepatitis C, or of cancer of the skin of the 
veteran's penile shaft.  While on a number of occasions in 
service, the veteran received treatment for various sexually 
transmitted diseases, including gonorrhea, there is no 
indication that, at any time during the veteran's period of 
service, these "diseases" resulted in skin cancer.  Moreover, 
while based on a review of the veteran's service medical 
records, he did, in fact, receive all necessary and required 
immunizations, there is no indication that the immunizations 
in question were administered in such a way as to provoke the 
contracting of hepatitis.  As noted above, service medical 
records are entirely negative for evidence of cancer of the 
skin of the veteran's penile shaft, or of hepatitis C.  Nor 
is there evidence that, at any time during the veteran's 
period of active military service, he received blood 
transfusions which could have resulted in the transmission of 
hepatitis.

In point of fact, the earliest clinical indication of the 
presence of hepatitis C is revealed by a private medical 
record dated in the year 2000, more than 30 years following 
the veteran's discharge from service.  Significantly, during 
the course of a private gastroenterologic consultation in 
February 2001, it was noted that the veteran had received 
blood transfusions in 1978 (almost 10 years following his 
discharge from service), and that he had a history of 
intravenous drug use and tattoos, all recognized risk factors 
in the transmission of hepatitis.  Cancer of the skin of the 
penile shaft was first noted no earlier than 2006, almost 37 
years following the veteran's discharge from service.  
Significantly, at no time, either in service, or thereafter, 
has the veteran's hepatitis C or cancer of the skin of the 
penile shaft been attributed to any incident or incidents of 
his periods of active military service, including inservice 
immunizations/blood transfusions, or sexually transmitted 
disease.

Under the circumstances, the Board is unable to reasonably 
associate the veteran's hepatitis C or cancer of the skin of 
the penile shaft with his period of active military service.  
Accordingly, service connection for those disabilities must 
be denied.

Turning to the issue of an increased rating for the service-
connected residuals of right total knee replacement, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, or muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).

In the present case, pertinent evidence of record is to the 
effect that, in August 2003, the veteran underwent the 
surgical replacement of his right knee with a prosthesis.  

In a rating decision of March 2004, the RO granted a 100 
percent evaluation for right total knee replacement, 
effective August 14, 2003, the date of the aforementioned 
surgery.  That 100 percent schedular evaluation was reduced 
to 30 percent based on presenting symptomatology, effective 
from October 1, 2004.

At the time of a VA orthopedic examination in August 2005 
(which examination involved a review of the veteran's claims 
folder "in its entirety"), it was noted that the veteran 
walked with a limp on the right due to his total knee 
replacement.  When questioned, the veteran indicated that, 
since his previous four knee surgeries, he had experienced 
muscle spasms in his right leg affecting the right 
quadriceps, hamstrings, gastrocnemius, and anterior tibialis 
muscles.  According to the veteran, his right knee ached and 
throbbed constantly.  However, he did not notice any locking, 
giving way, instability, heat, redness, swelling, or 
weakness.  When further questioned, the veteran denied any 
periods of flare-ups of joint disease.  However, he did 
utilize a sports brace on his right knee.  The veteran denied 
any problems with dislocation or subluxation of his right 
knee, and there were no constitutional symptoms of 
inflammatory arthritis.

On physical examination, the veteran's right knee displayed 
an active range of motion from 0 to 95 degrees without pain.  
There was no evidence of varus or valgus instability, though 
there was a trace of a Lachman's sign.  The veteran's right 
knee was not tender, and there was no evidence of any 
effusion.  The pertinent diagnosis noted was of a right total 
knee arthroplasty, with a range of motion which was normal 
following such a procedure, accompanied by slight instability 
due to the veteran's interior cruciate ligament deficiency.  

On subsequent VA orthopedic examination in July 2007 (which 
examination also involved a full review of the veteran's 
claims folder), the veteran stated that, shortly following 
his right total knee replacement in April of 2003, he 
developed cramps in his right leg around the knee joint which 
extended into the leg.  According to the veteran, 
notwithstanding those cramps, he was able to slowly walk 
approximately a half a mile in the morning "to do some 
exercise."  When further questioned, the veteran stated that 
he utilized a cane in his left hand, and also made use of a 
brace.  

On physical examination, the veteran was able to flex his 
knee slowly with moderate pain to 100 degrees, and to slowly 
extend to 0 degrees.  Noted at the time of examination was 
that the veteran's right knee was stable.  There was some 
tenderness in the area of the distal femur and the proximal 
tibia on palpation.  However, with repetitive motion, there 
was no change in the veteran's range of motion, coordination, 
endurance, or fatigue.  According to the veteran, he 
experienced no "flare-ups."  Nor did he have problems with 
incoordination.  Rather, the veteran's symptomatology 
consisted primarily of a "steady pain," in conjunction with 
some weakness and fatigue. 

As of the time of a recent VA orthopedic examination in 
November 2007, the veteran complained of daily pain in his 
right knee, with "flare-up" pain usually associated with 
prolonged sitting or driving.  According to the veteran, he 
experienced frequent right knee effusion and instability.  
Noted at the time of examination was that the veteran wore a 
right knee brace, and also used a cane.  

On physical examination, the veteran walked slowly and 
deliberately, with an antalgic gait favoring his right leg, 
while utilizing a cane in his right hand.  Noted at the time 
of examination was that the veteran was wearing a right knee 
medial compartment unloading brace.  

Physical examination of the veteran's right knee was negative 
for the presence of any effusion, though the right knee did 
appear somewhat dystrophic consistent with the veteran's 
total knee arthroplasty.  No ligamentous laxity was in 
evidence, and there was no evidence of any apparent weakness, 
fatigability, or loss of coordination during or following 
three repetitions of range of motion.  Range of motion of the 
veteran's right knee showed extension to 0 degrees both pre- 
and post-repetitive motion, with flexion from 0 to 90 
degrees, pre-repetitive motion, and to 80 degrees post-
repetitive motion.  Noted at the time was that the veteran 
complained of pain throughout the entire arc of flexion.  

The 30 percent evaluation currently in effect for the 
veteran's service-connected right knee disability is the 
minimum rating to be assigned following prosthetic 
replacement of the knee joint.  That 30 percent evaluation 
contemplates various intermediate degrees of residual 
weakness, pain, or limitation of motion, to be rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. 
§ 4.71a and Part 4, Code 5055 (2007).

Utilizing those diagnostic codes, a 40 percent evaluation is 
warranted where there is evidence of ankylosis of the knee in 
flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a and 
Part 4, Code 5256 (2007).  A 40 percent evaluation is, 
similarly, warranted where there is evidence of a limitation 
of extension to 30 degrees.  38 C.F.R. § 4.71a and Part 4, 
Code 5261.  Finally, a 40 percent evaluation is indicated 
where there is evidence of nonunion of the tibia and fibula, 
with loose motion requiring a brace.  38 C.F.R. § 4.71a and 
Part 4, Code 5262 (2007).  Finally, a 60 percent evaluation 
is warranted under Diagnostic Code 5055 where there is 
evidence of chronic residuals of total knee replacement 
consisting of severe painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71a and Part 4, Code 5055 
(2007).

Based on the aforementioned, it is clear that the 30 percent 
evaluation currently in effect for the veteran's service-
connected right total knee replacement is appropriate, and 
that an increased rating is not warranted.  While it is true 
that, as a result of the veteran's service-connected right 
knee disability, he experiences at least some weakness and 
fatigue, there is no indication that, based upon current 
evidence, the veteran suffers from either the severe painful 
motion or weakness in his right leg requisite to the 
assignment of a 60 percent evaluation under the provisions of 
Diagnostic Code 5055.  Nor is there evidence of ankylosis of 
the right knee, or of a limitation of extension sufficient to 
warrant the assignment of a 40 percent evaluation under 
Diagnostic Codes 5256 or 5261.  Finally, to date, there 
exists no evidence of symptomatology consistent with nonunion 
of the tibia and fibula, with loose motion, requisite to the 
assignment of a 40 percent evaluation under Diagnostic 
Code 5262 (2007).  While the veteran does, apparently, 
utilize a brace for his right knee, there is no evidence that 
the brace in question is being used for anything remotely 
resembling loose motion of his tibia and fibula.  In point of 
fact, the veteran's right knee has on more than one occasion 
been described as "stable."  Under the circumstances, an 
increased evaluation for the veteran's service-connected 
residuals of right total knee replacement is not in order.

In reaching this determination, the Board has taken into 
consideration decisions of the VA Office of the General 
Counsel, specifically VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998) governing multiple ratings 
for knee disability.  However, based on a review of the 
entire evidence of record, such multiple ratings are not for 
application in this case.  More specifically, there is no 
evidence that the veteran currently suffers from arthritis 
and instability of his right knee sufficient to warrant the 
assignment of separate ratings.  Nor is there evidence of 
compensable limitations of flexion and extension sufficient 
to warrant the assignment of separate ratings under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

Finally, the Board has given due consideration to the recent 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) 
addressing the issue of whether it is appropriate to apply 
"staged" ratings when assigning an increased rating in a 
manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the case at hand, it is clear 
that, over the course of the veteran's current appeal, 
symptomatology attributable to his service-connected right 
knee disability has remained relatively stable.  In any case, 
based on a review of the entire evidence of record, the Board 
is of the opinion that, throughout the time period that the 
veteran's increased rating claim has been pending, 
symptomatology attributable to his service-connected right 
knee disability has not, in fact, undergone varying and 
distinct levels of severity.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notified 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of  Appeals for 
Veterans Claims held that VA must (1) inform the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the veteran 
about the information and evidence that VA will seek to 
provide; (3) inform the veteran about the information and 
evidence the veteran is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to the claim.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an additional disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores 
slip op. at 5-6.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in March 2005, March 2006, and May 
2006, as well as in July 2006 and November 2007.  In those 
letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The veteran was further advised that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected disability had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him, that on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for hepatitis C is denied.

Service connection for cancer of the skin of the penile 
shaft, claimed as secondary to inservice venereal disease, is 
denied.

An evaluation in excess of 30 percent for the residuals of 
right total knee replacement is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for diabetes mellitus (claimed as the 
residual of exposure to Agent Orange), and a right elbow 
disability, as well as entitlement to a total disability 
rating based upon individual unemployability.  In pertinent 
part, it is contended that the veteran's diabetes mellitus is 
the result of exposure to Agent Orange during his period of 
service in the Republic of Korea.  The veteran further 
contends that his right elbow disability is proximately due 
to, the result of, or aggravated by his service-connected 
right shoulder and/or right knee disabilities.

As regards the veteran's claim for service connection for 
diabetes mellitus, it would appear that the veteran did, in 
fact, serve in Korea during the period in which Agent Orange 
was utilized around or about the Demilitarized Zone.  The 
veteran had no service in the Republic of Vietnam; nor is it 
otherwise alleged.  Moreover, in correspondence from the 
National Personnel Records Center dated in April 2003, it was 
noted that there was no record of the veteran's exposure to 
herbicides.  

Nonetheless, in February 2002, VHA issued a Directive (No. 
2000-027) concerning Registry Examinations for Veterans 
Possibly Exposed to Agent Orange in Korea.  That directive 
indicated that the Department of Defense had recently 
released information that the herbicide Agent Orange had been 
used in Korea, and that 21,000 gallons of Agent Orange had 
been sprayed in Korea during the years 1968 and 1969 in the 
area from the Civilian Control Line to the southern boundary 
of the Demilitarized Zone.  Reportedly, only Republic of 
Korea troops were involved in the actual spraying of the 
herbicide Agent Orange in Korea.  However, it is was 
plausible that United States service members in the area 
during spraying operations might have been exposed to Agent 
Orange during that period.  Reportedly, the Department of 
Defense had stated that the size of the potentially treated 
area was a strip 151 miles long and approximately 200 to 350 
yards wide extending along the southern side of the 
Demilitarized Zone north of the Civilian Control Line.  

The Board notes that, pursuant to various provisions of the 
VA's Adjudication Manual, specifically, M21-1, Part VI, 
Paragraph 7.20, the presumption of service connection under 
38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e) applies only 
to veterans who served on active duty within the boundaries 
of the Republic of Vietnam during the Vietnam Era, and not to 
veterans of the Republic of Korea.  The Manual Provisions 
further state that herbicide agents were, in fact, used along 
the southern boundary of the Demilitarized Zone in Korea, and 
that the Department of Defense had identified specific units 
which were assigned or rotated along the areas of the 
Demilitarized Zone where herbicide agents were used.  Under 
the circumstances, it was indicated that herbicide exposure 
should be conceded for veterans who alleged service along the 
Demilitarized Zone in Korea, and who were assigned to the 
specified military units.

A review of the veteran's records would appear to indicate 
that he was not, in fact, assigned to any of the units 
specified in the Manual Provisions.  However, the Manual 
notes that, where a veteran alleges service along the 
Demilitarized Zone, and was assigned to a unit other than one 
listed in the Manual Provisions, the Center for Unit Records 
Research (now the U.S. Army Joint Services Records Research 
Center) should be contacted for verification of the location 
of the veteran's military unit.

Accordingly, the Board is of the opinion that further 
development in the form of verification of the location of 
the veteran's unit must be undertaken prior to a final 
adjudication of his claim for service connection for diabetes 
mellitus based on exposure to Agent Orange in the Republic of 
Korea.  

Turning to the issue of service connection for a chronic 
right elbow disability, the Board notes that, at the time of 
the aforementioned VA orthopedic examination in August 2005, 
the veteran indicated that, as a result of his multiple right 
knee surgeries, he experienced various muscle spasms in his 
right leg, which led to numerous falls.  Reportedly, as a 
result of those falls, the veteran had injured not only his 
right shoulder, but also his lower back.  

Based in large part on such findings, the RO, in a rating 
decision of November 2005, granted service connection for 
right shoulder impingement syndrome, as well as for 
degenerative joint disease of the lumbar spine.  The 
veteran's right shoulder disability was found to be the 
result of the aforementioned falls precipitated by the 
veteran's service-connected right knee disability, while his 
low back disorder was determined to be the result of an 
altered gait caused by that same right knee disability.

Shortly following the aforementioned actions, the veteran 
complained of a right elbow disorder which, he contended, was 
the result of the same right knee-induced falls which had 
caused his right shoulder and low back disabilities.  In that 
regard, during the course of VA outpatient treatment in 
November 2005, the veteran complained not only of muscle 
spasms and pain in his right knee, but also of pain in his 
right shoulder and right elbow.  Noted at that time was that, 
for the past two months, the veteran had noticed increased 
arthritic pain in his right elbow, as well as bursitis in 
that same elbow.  Significantly, radiographic studies of the 
veteran's right elbow conducted in January 2006 showed 
evidence of soft tissue swelling over the olecranon, which a 
sharp exostoses-like projection from the olecranon 
representing calcification in the tendinous attachment.  Also 
noted was some narrowing of the radiohumeral junction from 
degenerative change, with a probable 4-millimeter fragment of 
bone in the area, presumably the result of an old avulsion 
(emphasis added).  

Based on the aforementioned, it is unclear whether the 
veteran has, in fact, suffered a fracture and/or other injury 
to his right elbow as a result of the same "falls" resulting 
from his service-connected right knee disability which have 
led to awards of service connection for his right shoulder 
and lower back.  Under the circumstances, the Board is of the 
opinion that additional development is required prior to a 
final adjudication of the veteran's claim for service 
connection.

Finally, turning to the issue of a total disability rating 
based upon individual unemployability, the Board notes that, 
following the aforementioned VA orthopedic examination in 
August 2005, the examiner offered his opinion that the 
veteran's service-connected  right knee disability affected 
his employability to the extent that he was unable to perform 
any type of manual labor due to his right knee prosthesis, 
and unable to sit or keep his knee in any position for any 
great length of time without having to arise and move around.  

At the time of a subsequent VA orthopedic examination in July 
2007, the veteran reiterated that, as a result of his 
service-connected right knee disability, he was unable to 
perform any type of "long standing or long sitting."  
Moreover, at the time of a recent VA orthopedic examination 
in November 2007, the veteran stated that his current walking 
and standing weight bearing tolerance was limited to 5 
minutes or less, and that his current sitting or driving 
tolerance was limited to approximately half an hour to an 
hour "before he had to stop and get out and stand due to 
right knee pain."  

The RO, in its adjudication of the veteran's entitlement to a 
total disability rating based upon individual 
unemployability, has conceded the effect of his service-
connected right knee disability on his ability to engage in 
substantial employment, but has concluded that, 
notwithstanding the veteran's various service-connected 
disabilities, he is nonetheless capable of engaging in 
sedentary employment.  However, based upon the aforementioned 
evidence regarding the veteran's ability (or lack thereof) to 
sit for lengthy periods of time, the Board is of the opinion 
that further development is indicated prior to a final 
adjudication of the veteran's claim for a total disability 
rating.  This is particularly the case given the fact that 
the issues of entitlement to service connection for diabetes 
mellitus and a chronic right elbow disability are also part 
of the current remand.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2007, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The RO should then furnish to the 
U.S. Army Joint Services Records Research 
Center (JSRRC) all information necessary 
for verification of the location of the 
veteran's unit or units during his period 
of service in the Republic of Korea.  
Specifically, the RO should furnish to 
the JSRRC the veteran's dates of service 
in the Republic of Korea, and the unit or 
units to which he was assigned.  Any 
additional information felt to be 
necessary for the verification of the 
location of the veteran's unit or units 
in the Republic of Korea should also be 
furnished to the JSRRC.  All information 
obtained, including any and all responses 
from the JSRRC, should be made a part of 
the veteran's claims folder.

3.  If and only if it is determined that 
the veteran's unit or units, and, by 
definition, the veteran, was exposed to 
Agent Orange in the Republic of Korea, 
the veteran should be afforded a VA 
examination by an appropriate specialist 
in order to more accurately determine the 
exact nature and etiology of his current 
diabetes mellitus.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notification(s) must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran's diabetes 
mellitus, which was first diagnosed many 
years following his discharge from 
service, as likely as not had its origin 
as the result of exposure to Agent Orange 
in the Republic of Korea.  

4.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
right elbow disability.  Once again, the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic, 
clinically-identifiable right elbow 
disability, and, if so, whether that 
disability is as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected right shoulder and/or right 
knee disabilities.  All such information, 
when obtained, should be made a part of 
the veteran's claims folder.  

5.  The veteran should then be afforded a 
VA Social and Industrial Survey in order 
to more accurately determine his 
potential entitlement to a total 
disability rating based upon individual 
unemployability.  Following completion of 
the Social and Industrial Survey, the 
examiner should offer an opinion as to 
whether the veteran's service-connected 
disabilities, and, in particular, his 
service-connected right total knee 
replacement, when taken in conjunction 
with his education and occupational 
experience, are sufficient to preclude 
his participation in all (including 
sedentary) forms of substantially gainful 
employment.  Once again, all such 
information and opinions obtained should 
be made a part of the veteran's claims 
folder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

6.  The RO should then review the 
veteran's claims for service connection 
for diabetes mellitus and a right elbow 
disability, as well as his claim for a 
total disability rating based upon 
individual unemployability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


